Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        March 1, 2022



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 SIERRA PACIFIC INDUSTRIES, INC.,                                     No. 54724-4-II

                        Appellant,

        v.
                                                             UNPUBLISHED OPINION
 HARRY A. OLSON and the WASHINGTON
 STATE DEPARTMENT OF LABOR AND
 INDUSTRIES,

                        Respondents.


       PRICE, J. — Harry Olson made a workers’ compensation claim based on injuries to his neck

that occurred when he was participating in a welding training program. He received benefits and

the claim was closed in 2014. Three years later, he sought to reopen the claim alleging his neck

condition had objectively worsened. The Board of Industrial Insurance Appeals allowed the

reopening of the claim, finding that the condition that was proximately caused by the workplace

injury had objectively worsened since Olson’s claim was closed. After a bench trial, the superior

court affirmed the Board’s findings of fact and conclusions of law.

       Sierra Pacific Industries, Inc. appeals the superior court’s ruling affirming the Board’s

order. Sierra Pacific argues that Olson presented insufficient medical testimony to support the

findings entered by the superior court. Because substantial evidence supports the superior court’s

findings, we affirm the superior court’s decision.
No. 54724-4-II


                                             FACTS

I. BACKGROUND

       In 2004, Harry Olson sustained a left knee injury while working for Sierra Pacific

Industries, Inc. Due to this incident, Olson participated in a vocational training program for

welding, and in April 2007 he sustained further injuries to his neck. Olson filed a workers’

compensation claim that included all of his injuries with the Department of Labor and Industries.

The Department accepted the claim.

       On October 22, 2014, the Department closed Olson’s claim. The Department rated Olson

a “Category 3 cervical permanent partial disability.” Clerk’s Papers (CP) at 8, 372. Neither party

appealed this order.

       In June 2017, Olson applied to reopen his claim because his cervical condition was

worsening. Olson wrote on the application that he suffered from pain and numbness. Dr. Robert

Lang, Olson’s treating physician, saw Olson in May 2017 and determined that his condition did in

fact worsen, based on measurable symptoms. In Olson’s June 8, 2017, application for reopening,

an advanced registered nurse practitioner at Olson’s doctor’s office, with the review and signature

of Dr. Lang, filled out the medical form. They wrote the following as to support objective

worsening of Olson’s injury:

       Diminished sensation temperature right middle finger. Reduction in circumference
       of upper arm from 29.5 cm right 29 cm left 1/14/13 to 23 cm left and 23 cm right
       5/23/17.

CP at 161. In the application, Dr. Lang provided further evidence for a medical worsening,

including symptoms of “muscle tension in the back of the neck, stiffness, numbness in the left and

right hands” and physical limitations preventing the patient from working as “limited cervical



                                                2
No. 54724-4-II


flexion, limited shoulder abduction and flexion bilaterally.” Id. Dr. Lang confirmed in a causation

statement that Olson’s symptoms were the result of the covered injury.

II. ADMINISTRATIVE DECISION

       On September 26, 2017, the Department denied Olson’s application for reopening his

claim. Olson appealed the Department’s order, and the parties appeared at a hearing before an

industrial appeals judge.

       The parties stipulated that the terminal dates between which Olson must show an objective

worsening of his neck condition were October 22, 2014, and September 26, 2017. The judge heard

testimony from Olson and his sister Corinne Tobeck and considered the perpetuation deposition

testimony of Dr. Lang and Sierra Pacific’s expert witness, Dr. D. Casey Jones.

A. TESTIMONY OF OLSON AND TOBECK

       At the hearing, Olson argued that his cervical condition had resulted from the April 2007

welding incident, and it worsened between October 22, 2014, and September 26, 2017. He testified

that the problems with his neck, arms, and hands had progressively worsened from 2014 to 2017.

He wanted to reopen the claim because his neck hurt, and he suffered from numbness “a lot more

often” in his arm and numbness in his hands. CP at 188. He had difficulty standing from his bed,

and the amount he could lift had decreased since 2014. Tobeck corroborated this testimony,

explaining that in 2013, Olson had gardened, mowed the lawn, and cut wood, but he no longer

engaged in those activities. Olson acknowledged that he had been in a number of car accidents

during the relevant time period, however, he denied that he sustained any injuries as a result.




                                                 3
No. 54724-4-II


B. PERPETUATION DEPOSITION TESTIMONY OF DR. ROBERT LANG

       Dr. Lang began treating Olson in 2010 before the closure of Olson’s claim, but did not see

him between May 2013 and May 2017. In his July 2018 deposition, Lang opined that Olson

experienced an objective worsening of his medical condition after October 22, 2014, based on his

assessment of Olson and electrodiagnostic and radiographic findings. Dr. Lang concluded that

Olson’s objective medical worsening of his cervical condition between October 2014 and

September 2017 was causally related to Olson’s prior workplace injury, on a more-probable-than-

not basis:

       Q: Is it your opinion that between October 22, 2014, and September 26, 2017, there
       was an objective medical worsening causally related to the industrial injury?

       A: Yes.

CP 255.

       During the deposition, Dr. Lang was shown a copy of the application for reopening. In

that form, Dr. Lang stated that Olson’s symptoms were the result of the covered injury and

provided evidence for a medical worsening. Dr. Lang confirmed the statements he provided for

Olson’s June 2017 application for reopening were accurate.

       Dr. Lang reviewed electrodiagnostic studies conducted by Dr. Mohammed Saeed related

to Olson’s condition to determine that the C7 radiculopathy1 had objectively worsened between

2013 and 2017. In 2013, Dr. Saeed made findings “compatible with significant long-standing right




1
 “Radiculopathy” is a “[d]isorder of the spinal nerve roots.” STEDMAN’S MEDICAL DICTIONARY
1622 (28th ed. 2006).




                                               4
No. 54724-4-II


C6 and C72 radiculopathy” with more involvement of the C7 nerve root. CP at 243. In a later

2017 electrodiagnostic study, Saeed described longstanding “[m]oderately severe bilateral C7

radiculopathy.” CP at 244 (internal quotation marks omitted). Dr. Lang testified that these studies

showed that the C7 radiculopathy had worsened electrodiagnostically.

       Next, Dr. Lang testified regarding radiological findings from a cervical MRI conducted in

2017 and compared those findings to MRIs in 2012 and 2013. The findings showed changes at

multiple levels, including a worsening of stenosis (narrowing). Dr. Lang testified in 2017 there

was “mild to moderate central canal narrowing at C3-C4, C5-C6, and C6-C7. Neuroforaminal

narrowing3 is moderate to severe C5-C6 on the right and C7-T1 on the left.” CP at 245. From the

radiological findings, Dr. Lang emphasized the C6-C7 level and the description of a new disc

protrusion in 2017 that was absent from the earlier studies. He also testified that the recent 2017

study described a “mild to moderate” stenosis, which was worse than what appeared the March

2012 MRI findings. CP at 248. Dr. Lang concluded that “there has been objective worsening

according to the radiographic findings.” CP at 249.

       In 2017, Dr. Lang recommended surgery at the C5-C6 and C6-C7 levels which had

demonstrably worsened.




2
  “Cervical vertebrae (C1-C7)” refer to “the seven segments of the vertebral column located in
the neck. STEDMAN’S MEDICAL DICTIONARY 2118 (28th ed. 2006).
3
 “Neuro” refers to “nerve, nerve tissue, the nervous system.” STEDMAN’S MEDICAL DICTIONARY
1307 (28th ed. 2006). “Foramina” the plural form of “foramen” refers to “[a]n aperture or
perforation through a bone or a membranous structure.” STEDMAN’S MEDICAL DICTIONARY 756-
57 (28th ed. 2006). Dr. Jones explained that “[t]he neuroforaminal are the little holes in the bony
spinal canal through which the nerve roots exit.” CP at 327.


                                                5
No. 54724-4-II


       On cross-examination, Dr. Lang admitted that Olson suffered from extensive degenerative

pathology in his cervical spine. Dr. Lang explained that smoking can contribute to degenerative

changes and he knew that Olson was a smoker, however, he stated that he did not believe the neck

condition was “simply a result of aging and congenital changes.” CP at 262. He stated that the

disc protrusion that Olson has “is generally associated with injury.” CP at 263.

       Dr. Lang was asked about a statement he made in his prior deposition regarding whether

he had stated that the C6-C7 findings were the result of natural degeneration:

       Q: Do you recall testifying last month that the more recent problems or progression
       at C6-7 are likely due to a natural progression of degenerative pathology?

       A: I would have to see that. . . . All right. Yeah. I say “At C6-C7 but the C5-C6, I
       think, has been implicated all along.”

CP at 287-88. He also acknowledged that Dr. Saeed determined that the C7 findings had not

worsened, pursuant to electrodiagnostic studies, and that he testified just the month before that he

would defer to Saeed with regard to worsening:

       Q: And do you recall stating that you would defer to [Dr. Saeed] as to whether his
       studies showed a worsening?

       A: Yes.

CP at 287.

       Relevant to the C5 level, Dr. Lang testified that pursuant to electrodiagnostic studies made

in 2017, findings indicated that C5 nerve roots appeared to be functional. Dr. Lang interpreted

this as meaning that changes related to C5 radiculopathy on either side had resolved. Dr. Lang

admitted stating in prior testimony that C5-C6 findings had improved:

       Q: [Do] you recall stating . . . . that the C5-6 findings were improved in August of
       2017?



                                                 6
No. 54724-4-II


        A: Yes.

CP at 287.

        Finally, Dr. Lang acknowledged that Olson reported having moved a wood stove three

years before and feeling a pop in his back, and that this incident “could be consistent with any

worsening of symptoms [Olson] might have reported after that.” CP at 282.

C. DEPOSITION TESTIMONY OF DR. D. CASEY JONES

        Dr. Jones performed independent medical examinations of Olson on behalf of Sierra

Pacific in February 2006, February 2008, April 2013, December 2013, and August 2017. As part

of the examinations, he reviewed treatment records from Dr. Lang and others, including MRI scan

reports and reports from electrodiagnostic studies. Dr. Jones determined that Olson suffered no

objective worsening of his cervical condition since his previous examination in December 2013;

rather, Olson’s neck motion was slightly improved. Dr. Jones also testified that the August 2017

electrodiagnostic study was consistent with earlier studies and showed that “[s]ome things were a

little bit better; some things were a little bit worse.” CP at 354. Dr. Jones testified:

        Frankly, I don’t think any of his cervical changes or his electrodiagnostic
        abnormalities relate[] to the cervical spine. I don’t think any of them are related to
        his welding activities while he was studying welding.

CP at 355.

III. INDUSTRIAL APPEALS JUDGE DECISION

        In a November 13, 2018, order the industrial appeals judge (IAJ) entered a proposed order

and decision, which reversed the Department’s order denying Olson’s application. The IAJ

remanded for the reopening of Olson’s claim. The IAJ relied on the testimony of Dr. Lang, writing

in his order:



                                                  7
No. 54724-4-II


       Olson, through the testimony of Dr. Lang, has shown that he has suffered a
       worsening of his condition in his neck by both radiographic and electrodiagnostic
       studies. Taking the record as a whole, this worsening took place between October
       22, 2014 and September 26, 2017.

CP at 49. The IAJ also stated that “[t]his case illustrates the well-worn principal that reasonable

medical minds can differ. This case is razor close.” CP at 49. The IAJ entered the following

findings of fact:

       3. On October 22, 2014, Harry Olson’s objective findings proximately caused by
       the industrial injury were reversal of the cervical curve with retrolisthesis, disc
       narrowing, a broad bulge at C5-C6 and C6-C7, narrowing of the openings through
       which the nerve roots pass at both C4-C5, C5-C6 and C6-C7, and mild central canal
       stenosis present at C6-C7 and to a lesser extent at C5-C6. A February 23, 2012
       electrodiagnostic study showed that Mr. Olson had long standing left C5, C6, and
       C7 changes; C5 had improved, but it was worse at C7, as well a[s] moderately
       severe ulnar neuropathy.

       4. On September 26, 2017, Harry Olson’s objective findings proximately caused
       by the industrial injury were disc narrowing, a broad bulge at C5-C6 and C6-C7,
       narrowing of the openings through which the nerve roots pass at C4-C5, C5-C6,
       and C6-C7, and mild to moderate central canal stenosis present at C6-C7, and to a
       lesser extent at C5-C6. The finding in an August 21, 2017 electrodiagnostic study
       was moderately severe bilateral C7 radiculopathy.

       5. Harry Olson’s Nick [sic] degenerative disc disease and central canal stenosis
       and bilateral radiculopathy(s) proximately caused by the industrial injury
       objectively worsened between October 22, 2014 and September 26, 2017.

CP at 49-50.

       Sierra Pacific petitioned for review from the Board. Sierra Pacific claimed that Olson had

not met “his burden of proving that a cervical condition, causally related to the 2007 training

program welding activities, objectively worsened between October 22, 2014 and September 26,

2017[.]” CP at 15. On February 4, 2019, the Board granted review.




                                                8
No. 54724-4-II


IV. BOARD DECISION

       The Board upheld the decision of the industrial appeals judge. In its order, the Board

“granted review to clarify Findings of Fact 3 and 4 to fully reflect Mr. Olson’s objective findings,

to remove a scrivener’s error from Finding of Fact 5, and to clarify the conditions listed in Finding

of Fact 5.” CP at 8. The Board found that Olson’s condition worsened as a result of his industrial

injury and entered the following relevant findings:

       3. On October 22, 2014 [the date Olson’s claim was closed], Mr. Olson’s objective
       findings proximately caused by the industrial injury were arm circumference
       measurements of 29.5 cm on the right and 29 cm on the left; electrodiagnostic
       findings of improved longstanding C5-6 radiculopathy on the left as compared to
       previous studies and worsened C6-7 radiculopathy on the right as compared to
       previous studies; MRI findings of reversal of the cervical curve with retrolisthesis;
       disc narrowing; a broad bulge at C5 through C7; narrowing of the openings through
       which the nerve roots pass at C4 through C7; and mild central canal stenosis present
       at C6-C7 and, to a lesser extent, at C5-6.

       4. On September 26, 2017, Mr. Olson’s objective findings proximately caused by
       the industrial injury were diminished temperature sensation in the right middle
       finger; arm circumference measurements of 23 cm on the right and 23 cm on the
       left; electrodiagnostic findings of moderately severe bilateral C7 radiculopathy;
       MRI findings of degenerative changes from C3 through T1; moderate central canal
       narrowing from C3 to C6; moderate to severe neuroforaminal narrowing at C5-6
       on the right and C7-T1 on the left; a moderate circumferential bulging annulus at
       C5-7 with a broad-based central disc protrusion; and narrowing of the openings
       through which the nerve roots pass at C4-7.

       5. Mr. Olson’s cervical degenerative disc disease, central canal stenosis, and
       radiculopathy proximately caused by the industrial injury objectively worsened
       between October 22, 2014, and September 26, 2017.

CP at 9.

V. SUPERIOR COURT DECISION

       Sierra Pacific appealed the Board’s order to the superior court. The superior court held a

bench trial where it considered the entire administrative record and heard argument from Sierra



                                                 9
No. 54724-4-II


Pacific and Olson. Verbatim Report of Proceedings (VRP) 3-28. After reviewing the entire record,

the superior court adopted the Board’s findings and conclusions. CP 492-94.

       The superior court affirmed all of the Board’s findings and found:

       1. The Court independently reviewed and considered the full and complete record
       provided from the Board of Industrial Insurance Appeals.

       2. The preponderance of evidence does not establish that any of the Board’s
       findings of fact are incorrect.

CP at 493.

       Therefore, the superior court affirmed the Board’s order concluding:

       2. The Findings of Fact of the Board of Industrial Insurance Appeals #1-5 are
       affirmed.

       3. Between October 22, 2014, and September 26, 2017, Defendant Olson’s cervical
       condition proximately caused by the industrial injury objectively worsened within
       the meaning of RCW 51.32.160.

       4. The Board of Industrial Insurance Appeals’ Order, dated February 19, 2019,
       reopening Defendant Olson's claim is affirmed.

       5. Judgment should be entered in favor of [Olson] and against [Sierra Pacific], [ ]
       Olson’s claim should be remanded to the Washington Department of Labor and
       Industries to provide benefits, and such other and further relief as allowed by law.

CP at 493.

       Sierra Pacific appeals.

                                          ANALYSIS

       Sierra Pacific challenges the superior court’s decision to affirm the Board’s determination

that the April 2007 welding activities proximately caused a cervical condition and associated

objective findings that worsened between October 2014 and September 2017. Specifically, Sierra




                                               10
No. 54724-4-II


Pacific contends that Dr. Lang’s medical testimony fails to make the required showing to support

the superior court’s decision.

I. LEGAL PRINCIPLES

         Under the Industrial Insurance Act (IIA)4, a worker may file an application with the

Department of Labor and Industries to reopen a workers’ compensation claim for further benefits

provided he or she shows an aggravation of his or her disability. RCW 51.32.160(1)(a); Eastwood

v. Dep’t of Labor & Indus., 152 Wn. App. 652, 654, 656, 219 P.3d 711 (2009). In order to show

an aggravation of the injury proximately caused by the industrial incident, Olson must initially

establish the following elements:

         (1) The causal relationship between the injury and the subsequent disability must
         be established by medical testimony.

         (2) The claimant must prove by medical testimony, some of it based upon objective
         symptoms, that an aggravation of the injury resulted in increased disability.

         (3) The medical testimony must show that the increased aggravation occurred
         between the terminal dates of the aggravation period.

         (4) A claimant must prove by medical testimony, some of it based upon objective
         symptoms which existed on or prior to the closing date, that his disability on the
         date of the closing order was greater than the supervisor found it to be.

Id. at 657-58 (internal footnote omitted).

         Medical testimony is testimony provided by medical experts. Id. at 658. The “[m]edical

testimony must establish that it is more probable than not that the industrial injury caused the

subsequent disability.” Zipp v. Seattle Sch. Dist. No. 1, 36 Wn. App. 598, 601, 676 P.2d 538

(1984). “Testimony that goes no further than to indicate that the injury might have caused the



4
    Title 51 RCW.


                                                11
No. 54724-4-II


condition is insufficient; there must be some evidence of probative value that removes the question

of causal relation from the field of speculation and surmise.” Id. at 601. The medical testimony

must be based on some objective evidence. Moses v. Dep’t of Labor & Indus., 44 Wn.2d 511, 517

(1954).

          On appeal to the superior court, “the findings and decision of the [B]oard shall be prima

facie correct and the burden of proof shall be upon the party attacking the same.” RCW 51.52.115.

The superior court may substitute its own findings for those of the Board only if it determines that

the Board’s findings and decision are incorrect by a preponderance of the evidence. Gorre v. City

of Tacoma, 184 Wn.2d 30, 36, 357 P.3d 625 (2015). A party can challenge the Board’s findings

by demonstrating “ ‘from a fair preponderance of credible evidence’, that the Board’s findings and

decision are incorrect.” Harrison Mem’l Hosp. v. Gagnon, 110 Wn. App. 475, 482, 40 P.3d 1221

(2002) (internal quotation marks omitted) (quoting McClelland v. ITT Rayonier, Inc., 65 Wn. App.

386, 390, 828 P.2d 1138 (1992)). The burden of persuasion is on the appellant. RCW 51.52.115;

Harrison Mem'l Hosp., 110 Wn. App. at 484. The superior court applies de novo review to an

appeal from the Board based on the administrative record developed before the Board. RCW

51.52.115; Eastwood, 152 Wn. App. at 657.

          On appeal to the appellate court, the statutory scheme results in a different standard of

review than is typical for appeals of administrative decisions. Hendrickson v. Dep't of Labor &

Indus., 2 Wn. App. 2d 343, 351, 409 P.3d 1162 (2018). Under the IIA, we review whether

substantial evidence supports the superior court’s findings of fact and review de novo whether the

findings support the conclusions of law. Id. Substantial evidence exists if there is evidence

sufficient to persuade a fair-minded, rational person of the truth of the matter asserted. Am.



                                                 12
No. 54724-4-II


Nursery Prods., Inc. v. Indian Wells Orchards, 115 Wn.2d 217, 222, 797 P.2d 477 (1990). When

reviewing the Board’s findings for substantial evidence, we review the evidence in the light most

favorable to the prevailing party below. Harrison Mem’l Hosp., 110 Wn. App. at 485. We do not

reweigh the evidence, the credibility of the witnesses, or again apply the burden of persuasion. Id.

at 485-86; Zavala v. Twin City Foods, 185 Wn. App. 838, 859, 343 P.3d 761 (2015). The burden

of proof is also on the appellant to prove that the decision below was incorrect. RCW 51.52.115.

II. CAUSAL CONNECTION BETWEEN APRIL 2007 WELDING ACTIVITIES AND OLSON’S CERVICAL
CONDITION AND WORSENING OF THAT CONDITION.

       Sierra Pacific argues that the superior court’s findings that Olson’s cervical condition was

related to the April 2007 welding injury and that this injury worsened between October 2014 and

September 2017 are not supported by substantial evidence. More specifically, Sierra Pacific

argues that there was not sufficient medical testimony and other evidence to support the Board’s

findings and conclusions connecting the objective findings to the 2007 industrial incident.

       Sierra Pacific makes two general arguments. First, Sierra Pacific argues Dr. Lang provided

contradictory testimony on cross-examination during two depositions that shows an absence of

connection between the incident and some of the cervical conditions. Second, Sierra Pacific

contends that certain objective symptoms referenced in the Board’s finding of facts numbers 4 and

5 were not specifically relied on by Dr. Lang to support an aggravation of Olson’s injury,

insufficient medical testimony supports these findings, and other causes, unrelated to the industrial

incident, explain Olson’s condition.

       Sierra Pacific points to extensive evidence in the record to illustrate the complexity of the

causation issues at the center of this case, including Olson’s involvement in multiple car accidents,

an injury from moving a wooden stove, a congenitally small spinal canal, and a history of smoking


                                                 13
No. 54724-4-II


and argues that these other potential causes have not been sufficiently ruled out as a cause of

Olson’s condition.

       Viewing the record as a whole, Sierra Pacific has not met its burden of proof. Dr. Lang

clearly testified that a causal connection existed between the April 2007 welding incident and a

worsening of Olson’s cervical condition. He also confirmed the accuracy of the causal statement

he signed as part of Olson’s reopening application. This testimony, while general, represents

sufficient medical testimony to connect Olson’s objective worsening to the industrial incident.

Sierra Pacific arguments to the contrary are unpersuasive considering the burden it must carry.

       First, regarding Dr. Lang’s cross-examination, Sierra Pacific does not show how Dr.

Lang’s specific answers during his depositions convincingly impeach his general opinion of

medical causation in this case. Following his general testimony establishing causation, Sierra

Pacific asked Dr. Lang a series of questions about deposition testimony he provided to Sierra

Pacific the previous month. For example, Dr. Lang was asked whether he remembered previously

testifying that C6-C7 problems were “likely due to a natural progression of degenerative

pathology” and he responded, “Yeah, I [said], ‘At C6-C7 but the C5-C6, I think, has been

implicated all along.’ ” CP at 287-88. When asked if he previously testified that he was “relating

C5-C6, but saying C6-C7 was unrelated,” Dr. Lang said “Yes. That’s what I stated.” CP at 288.

Appellants argue that these statements during deposition constitute a concession by Dr. Lang that

Olson’s C6-7 pathology “is not related to the welding activities.” Br. of Appellant at 23 (emphasis

omitted). However, the deposition testimony falls short of a direct contradiction on this point.

Rather than asking Dr. Lang to explain the differences in this previous testimony, Sierra Pacific

chose to move to other topics in the deposition, thereby failing to obtain clarification that his



                                                14
No. 54724-4-II


general and more recent statement of causation was untrue.5 While portions of Dr. Lang’s

testimony may be less than clear, Sierra Pacific overstates the consequences under a substantial

evidence standard.

          Second, with respect to Sierra Pacific’s assertions of other potential causes for Olson’s

conditions and an absence of detail in the medical testimony to support the Board’s findings, we

note that the Board made their determinations based on the record as a whole, taking into account

Olson’s testimony, Tobeck’s testimony, Dr. Lang’s findings, and Dr. Jones’s findings. Taking a

similarly broad view of the evidence, we agree with the Board and the superior court that Dr.

Lang’s general statements combined with all of the other testimony and evidence sufficiently

indicated that the objective findings indicated a worsening and were related to the workplace

injury.

          In the end, we review the evidence in the light most favorable to Olson, the party that

prevailed below. Harrison Mem’l Hosp., 110 Wn. App. at 485. Looking at the record as a whole

and in light of our standard of review, Sierra Pacific fails to overcome Dr. Lang’s findings that a

sufficient causal connection existed to support the superior court’s conclusions. As acknowledged

by the superior court, this is a close call. While Dr. Lang’s testimony is unclear at times, we defer

credibility assessments to the trier of fact. Hendrickson, 2 Wn. App. 2d at 351–52. Appellate

courts are not well-suited to determine the credibility of the witnesses. Hendrickson, 2 Wn. App.


5
  Also on cross-examination, Dr. Lang acknowledged that Dr. Saeed had concluded that C7
findings had not worsened and that Dr. Lang had previously said that he would defer to Dr. Saeed.
Like Dr. Lang’s answers on cross examination about the C6-C7, Sierra Pacific failed to ask follow
up questions leaving, again, the plausible conclusion that Dr. Lang’s testimony had simply
changed from his earlier deposition. Once again, this testimony falls short of a retraction of Dr.
Lang’s assertion that generally a causal connection existed between the April 2007 welding
incident and a worsening of Olson’s cervical condition.


                                                 15
No. 54724-4-II


2d at 351-52. Ultimately, the Board had the power to judge the credibility of the witnesses.

Rosales v. Dep’t of Labor & Indus., 40 Wn. App. 712, 715,700 P.2d 748 (1985). Although Dr.

Lang’s statements on cross-examination may arguably go to the weight to be given to his findings,

the Board was entitled to evaluate this weight and Dr. Lang’s credibility as a whole and to find, as

it did, that it was sufficient for its conclusions—specifically, that there had been an objective

worsening between October 22, 2014, and September 26, 2017, and that it was casually related to

the industrial injury. We review this case for substantial evidence in the light most favorable to

Olson, not to substitute our judgment for the superior court or the Board. Sierra Pacific has not

met its burden under this standard.

       Because there is substantial evidence supporting the Board’s findings, we affirm the

superior court.

                                        ATTORNEY FEES

       Olson requests attorney fees pursuant to RAP 18.1 and RCW 51.52.130. RAP 18.1(a)

permits the recovery of reasonable attorney fees or expenses when recovery of such fees is

permitted by applicable law. Pursuant to RCW 51.52.130(1):

       [I]n cases where a party other than the worker or beneficiary is the appealing party
       and the worker’s or beneficiary’s right to relief is sustained, a reasonable fee for the
       services of the worker’s or beneficiary’s attorney shall be fixed by the court.

       Because we affirm the superior court’s holding, Olson is entitled to his attorney fees.

                                          CONCLUSION

       In viewing the record as a whole in a light most favorable to the party prevailing below,

we determine Sierra Pacific has not met its burden in proving that the substantial evidence does




                                                 16
No. 54724-4-II


not support the superior court’s findings that Olson suffered a worsening of his cervical condition

attributable to the April 2007 welding activities. We affirm the superior court’s decision.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     PRICE, J.
 We concur:



 WORSWICK, P.J.




 VELJACIC, J.




                                                17